DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/02/2022 has been entered and accepted. The amendments with regard to the various 112b rejections has been accepted and the rejections withdrawn.

Response to Arguments
Applicant's arguments filed 10/02/2022 have been fully considered but they are not persuasive.
	Regarding the applicant’s argument that “in Meyer, the stamping rings 131, 132, 133 are not arranged and do not clamp a punch shaft by a diverted material flow or otherwise”. Paragraph 11 of Meyer teaches that embossing rings (otherwise known as stamping rings) are designed so that “the material flow at the head-side component is less hindered during the setting of the resistance welding element and/or during the subsequent resistance welding process, so that the material of the head-side component can form around the embossing rings in a form-fitting manner by plastic deformation, as a result of which the desired sealing is improved”. This clearly indicates that the embossing rings of Meyer are specifically designed to divert the material in a specific manner as to improve the desired sealing and thus would clamp the element head in place when sealed.
	Regarding the applicant’s argument that Gorjean fails to teach or suggest the subject matter of claim 1 because “the cited projection 46 does not clamp a punch shaft by a correspondingly diverted material flow as set forth in amended claim 1”, paragraph 97 of Gorjean teaches that “the peripheral area or housing 44 serves as a receiving area for splashes of melting matter during the welding operation, blocked by the projecting element 46. The evacuation of the melting matter towards the free receiving area is also promoted by the decreasing section of the second end 4b, and more specifically of the welding surface 40, in particular because of its conical or trunconical shape.” This teaches that projecting element 46 is designed to block, and thus divert, melting matter during the welding operation. The solidification of this melting matter would clamp the punch shaft after the welding is completed, as the housing for the melting matter is located directly adjacent to said punch shaft (body portion 4) as can be seen in Figures 4A and 16.


Claim Interpretation
The term “and/or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term “or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
Claims 1 and 10 recite the term “triangular-like”. This term will be interpreted as “angled in direction as to form a triangle around said object” similar to how clamping ring 40 is shown to have a triangular cross-section in the applicant’s specifications (Applicant Paragraph 74 and Figure 4).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, 13-18 and 20-23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (DE102014201871A1).
	Regarding claim 1, Meyer teaches a welding auxiliary joining part (resistance welding element 100) with which a welding connection is establishable between a first component (first component 10) of poorly weldable material and a second component (second component 20) of weldable material (Paragraph 16; first and second components are joined together with assistance of resistance welding element), which comprises the following features: 
a. a punch shaft (element shaft 110) which is punchingly pressable into the first component without rotation (Figures 1-3 Paragraph 16; element shank penetrates a first component), 
which extends along a longitudinal axis of the welding auxiliary joining part (Figures 1-3 Paragraph 22; longitudinal central axis L) and which has an element head at a first axial end (Figure 2; element head 120 is at one axial end of the element shaft 110) and a welding contact zone projecting in the axial direction from the punch shaft at a second axial end (Figure 2 Paragraph 25; molded weld projection 117 projects in the axial direction from the element shaft at the second axial end), 
b. the element head (element head 120) extends radially beyond the punch shaft (Figure 1 Paragraph 22; element head 120 projecting beyond the element shank 110) and comprises a head upper side facing away from the shaft and a head underside facing towards the shaft (Figures 1-3; element head 120 contains a top portion facing away from element shaft 110 and a bottom portion facing the same direction as the shaft), which are connected to one another by means of a circumferential face which radially delimits the element head (Figures 1-3; top and bottom portions are directly connected and is also connected to sides which delimit the element head), and in which 
c. the head underside comprises at least one first clamping ring (circumferential embossing ring 131/132/133) which extends around the punch shaft in a closed manner (Paragraph 9; embossing rings encircle the element shaft 110 in a closed manner) and projects axially in the direction of the punch shaft (Figure 2 Paragraph 6; circumferential embossing ring 133 protrudes in the axial direction from the underside), wherein the axial cross-sectional shape of the clamping ring is formed by a radially inner ring side (Figure 3; side of embossing ring 133 facing element shaft 110) and a radially outer ring side (Figure 3; side of embossing ring 133 facing away from element shaft 110) and
c1. the radially inner ring side of which is arranged at a first radial distance from the punch shaft (Figures 1-3; embossing ring 133 is arranged at a certain distance from element shaft 110), 
c2. the radially outer ring side (Figure 3; side of embossing ring 132 facing away from element shaft 110) of which is arranged at a side facing away from the punch shaft radially spaced from the circumferential face of the element head (Figure 3 Paragraph 9; side of embossing ring 133 facing away from element shaft 110 and from other embossing rings resulting in a concentric arrangement), wherein
c3. the inner ring side (Figure 3c; side of embossing ring 133 facing element shaft 110) encloses with the punch shaft an inclination angle a in the range of 10o <= a <= 70o (Meyer Annotated Figure 3-2; inclination angle is clearly within the range of more than 10 degrees and less than 70 degrees) and 

    PNG
    media_image1.png
    655
    1300
    media_image1.png
    Greyscale

Meyer Annotated Figure 3-2; Meyer Annotated Figure 3 overlaid with a protractor can clearly be seen with an angle of larger than 10 degrees and less than 70 degrees. Protractor overlay taken from https://www.ginifab.com/feeds/angle_measurement/. The examiner notes the image of embossing ring 132 was chosen for the sake of clarity, it being the largest image of the embossing rings, and that embossing rings 131 and 133 are similarly considered as satisfying all limitations listed in claim 1.


c4. the at least one first clamping ring has a triangular-like cross-sectional shape (Meyer Annotated Figure 3-2; embossing ring 133 has a triangular-like cross-sectional shape) which tapers in the axial direction of the punch shaft (Figure 3; embossing ring 133 tapers in the direction of the element shaft 110) so that the at least one first clamping ring clamps the punch shaft by a correspondingly diverted material flow (Paragraph 11; embossing rings are designed so that material of the head-side component can be placed or formed around the rings in a form-fitting manner through plastic deformation to improve the desired seal) and does not hinder the penetration of the welding auxiliary joining part into the first component at the same time (Figure 1; embossing rings do not hinder the penetration of the element shaft through component 10).

Regarding claim 2, Meyer teaches the welding auxiliary joining part according to claim 1, wherein:
the clamping ring (circumferential embossing ring 131) is surrounded at the side facing away from the punch shaft (element shaft 110) by a radially extending outer ring face at the head underside and/or by at least one outer ring at the head underside (Figure 3; embossing ring 132 attached to bottom portion of element head 120), which outer ring extends around the punch shaft in a closed or interrupted manner (Paragraph 9; embossing rings encircle the element shaft 110 in a closed manner) and projects axially in the direction of the punch shaft (Figure 3; embossing ring 132 projects in the same direction as element shaft 110).
See claim interpretation above for “and/or”.

Regarding claim 3, Meyer teaches the welding auxiliary joining part according to claim 2, wherein:
in which the outer ring (embossing ring 132) has the shape of a clamping ring (Meyer Annotated Figure 3) or a stamping ring (Figure 2; R2).
Paragraph 28 further teaches that each of the embossing rings 131, 132, and 133 have a rounded shape according to Figure 2 or shape according to that shown in Meyer Annotated Figure 3
Because there is no given structure is yet provided in the claims for the term “stamping ring”, it will be interpreted as a shape which is does not shape the same shape as a “clamping ring”.

Regarding claim 4, Meyer teaches the welding auxiliary joining part according to claim 1, in which 
the clamping ring (circumferential embossing ring 133) is arranged at the side facing the punch shaft (Figure 2; circumferential embossing ring 133 is arranged on the bottom portion of element 120 at the same side as the element shaft 110) adjacent to a radially extending inner ring face at the head underside (Figure 2; circumferential embossing ring 133 is adjacent to circumferential embossing ring 131) and/or adjacent to at least one inner ring at the head underside (Figure 2; circumferential embossing ring 133 is adjacent to circumferential embossing ring 131) which extends around the punch shaft in a closed or interrupted manner (Paragraph 9; embossing rings encircle the element shaft 110 in a closed manner) and projects axially in the direction of the punch shaft (Figure 2; circumferential embossing ring 131 projects axially in the direction of the element shaft 110).

Regarding claim 5, Meyer teaches the welding auxiliary joining part according to claim 4, in which 
the at least one inner ring (embossing ring 131) has the shape of a clamping ring or of a stamping ring (Paragraph 28; each of the embossing rings 131, 132, and 133 have a rounded shape according to Figure 2 or shape according to that shown in Meyer Annotated Figure 3).
Because there is no given structure is yet provided in the claims for the term “stamping ring”, it will be interpreted as a shape which is does not shape the same shape as a “clamping ring”.

Regarding claim 6, Meyer teaches the welding auxiliary joining part according to claim 1, in which 
the inner ring side of which encloses with the longitudinal axis of the punch shaft (Paragraph 9; embossing rings encircle the element shaft 110 in a closed manner) the inclination angle a in the range of 10o <= a <= 70o (Meyer Annotated Figure 3-2).


    PNG
    media_image1.png
    655
    1300
    media_image1.png
    Greyscale

Meyer Annotated Figure 3-2; Meyer Annotated Figure 3 overlaid with a protractor can clearly be seen with an angle of larger than 10 degrees and less than 70 degrees. Protractor overlay taken from https://www.ginifab.com/feeds/angle_measurement/. The examiner notes the image of embossing ring 132 was chosen for the sake of clarity, it being the largest image of the embossing rings, and that embossing rings 131 and 133 are similarly considered as satisfying all limitations listed in claim 1.


Regarding claim 9, Meyer teaches the welding auxiliary joining part according to claim 3, in which
the stamping ring comprises a spherical cross-sectional shape (embossing rings in Figure 2 and embossing rings 131 and 132 in Figure 3).
Paragraph 28 further teaches that each of the embossing rings 131, 132, and 133 can have a rounded shape according to Figure 2.

Regarding claim 10, Meyer teaches the welding auxiliary joining part according to claim 1, which has 
at the head underside only one clamping ring (Figure 3 Paragraph 28; each of the embossing rings 131, 132, and 133 have a rounded shape or shape according to that shown in Meyer Annotated Figure 3)
Figure 3 shows one embodiment is that embossing ring 132 has a shape according to that shown in Meyer Annotated Figure 3 and the other two embossing rings do not such.
which extends around the punch 4§371 of PCT/EP2018/068697shaft in a closed manner (Paragraph 9; embossing rings encircle the element shaft 110 in a closed manner)
and which is arranged at a first radial distance from the punch shaft (Figure 3; embossing ring 131 is at a first radial distance from element shaft 110), 
and which has a triangular cross-sectional shape (Meyer Annotated Figure 3), 
which tapers in the axial direction of the punch shaft (Meyer Annotated Figure 3 and Figure 3; embossing rings all taper off in the same axial direction as that of the element shaft 110) 
and which has at a side facing away from the punch shaft a radially extending outer ring face at the head underside (Figure 3; side of embossing ring 131 facing away from element shaft 110 located at the underside of element head 120) which transitions into the circumferential face of the element head (Figure 3; that side transitions into the circumferential face of the element head 120).

Regarding claim 11, Meyer teaches the welding auxiliary joining part according to claim 1, which comprises 
a groove at the head underside (Meyer Annotated Figure 3-4; groove at the underside of the element head) between the punch shaft (element shaft 110) and the adjacent clamping ring or an adjacent stamping ring (embossing ring 131), which groove is recessed in the direction of the element head (Meyer Annotated Figure 3-4; groove is recessed toward element head 120).
See claim interpretation above for “or”.
Paragraph 28 further teaches each of the embossing rings 131, 132, and 133 have a rounded shape or shape according to that shown in Meyer Annotated Figure 3.

    PNG
    media_image2.png
    495
    1068
    media_image2.png
    Greyscale

Meyer Annotated Figure 3-4; Meyer Figure 3 with the groove recessed toward element head 120 located on the bottom side of element head 120


	Regarding claim 13, Meyer teaches the welding auxiliary joining part according to claim 1, in which
a ratio of a head diameter (Da) of the element head to a shaft diameter (Di) of the cylindrical punch shaft is greater than or equal to two (Figure 2 Paragraph 28; the head height h1 is from 0.3mm to 3.0mm and the overall height is 1.8mm to 8.0mm)
To calculate the height of the element shaft 110, one would subtract the head height h1 from the overall height and so the range of the element shaft is from 1.5mm to 5mm. The ratio between this range and that of the head height anticipates the claimed ratio.

Regarding claim 14, Meyer teaches the welding auxiliary joining part according to claim 1, in which
a shaft diameter Dio of the punch shaft compared to an outer diameter D40 of the clamping ring is approximately 0.5 D40 <= Dio <= 0.8 D40 (Figure 2 Paragraph 28; the head diameter D ranges from 4mm to 15mm and the diameter of the element shaft 110 ranges from 1.8mm to 8mm)
The ratio between the range of the head diameter and the range of the element shaft diameter anticipates the claimed ratio.

Regarding claim 15, Meyer teaches the welding auxiliary joining part according to claim 1, in which 
the punch shaft (element shaft 110) has a shaft diameter D10 in the range of 3 mm <= D10 <= 8 mm (Figure 2 Paragraph 28; the diameter of the element shaft 110 ranges from 1.8mm to 8mm)
the element head (element head 120) has a head diameter D30 in the range of 7 mm <= D30 <= 12 mm (Figure 2 Paragraph 28; the head diameter D ranges from 4mm to 15mm)
and the clamping ring (one of embossing ring 131/132/133) has a ring diameter D40 in the range of 4 mm <= D40 <= 10 mm (Figure 2 Paragraph 28; the head diameter D ranges from 4mm to 15mm and the diameter of the element shaft 110 ranges from 1.8mm to 8mm)
As can be seen in Figure 2, each of the clamping rings have a ring diameter which is more than the element shaft but less than that of the head diameter. As such, each of the clamping rings would have a minimum diameter of 1.8mm and a maximum diameter of 15mm. This range anticipates the claimed range.

Regarding claim 16, Meyer teaches the welding auxiliary joining part according to claim 1, in which 
the element head (element head 120) has an axial thickness H30 between 5§371 of PCT/EP2018/068697the head upper side and the head underside outside of a groove or ring in the range of 0.8 mm <= H30 <= 1.8 mm (Figure 2 Paragraph 28; head height is 0.3mm to 3mm), and the punch shaft (element shaft 110) has a length h10 in the range of 1.6 mm <= h10 <= 4 mm (Paragraph 28; overall height is 1.8mm to 8.0mm).
Subtracting the head height from the overall height results in the height of the punch shaft which results in a minimum of 1.5mm and a maximum of 5mm which anticipates the claimed range.

Regarding claim 17, Meyer teaches the welding auxiliary joining part according to claim 1, in which 
the clamping ring (one of embossing rings 131/132/133) has a height H40 with respect to the head underside in the range of 0.2 mm <= Ho <= 0.6 mm (Paragraph 27; embossing rings have a height h2 of 0.2mm to 0.5mm).

Regarding claim 18, Meyer teaches the welding auxiliary joining part according to claim 1, in which
the clamping ring has a height H40 with respect to the head underside in the range of 0.15 mm <= H40 <= 1 mm (Paragraph 27; embossing rings have a height h2 of 0.2mm to 0.5mm).

Regarding claim 20, Meyer teaches the welding auxiliary joining part according to claim 1, in which
	the clamping ring (one of embossing rings 131/132/133) has a height H40 with respect to the head underside adjacent to the clamping ring in the range of 0.2 mm <= H40 <= 1 mm (Paragraph 27; embossing rings have a height h2 of 0.2mm to 0.5mm).

	Regarding claim 21, Meyer teaches the welding auxiliary joining part according to claim 11, in which
the groove has a depth t50 in comparison with a height of an immediately adjacent clamping ring or stamping ring in the range of 0.2 mm <= t50 <= 0.6 mm (Figure 2 Paragraph 27; embossing rings 131 and 132 on the underside of the element head 120 have a height h2 of 0.2mm to 0.5mm),
Given that the groove is formed by the difference in height between the element head and the clamping/stamping ring, the height of the clamping/stamping ring would be height of the groove. Thus, the height of the groove would range from 0.2mm to 0.5mm which anticipates the claimed range.

	Regarding claim 22, Meyer teaches the welding auxiliary joining part according to claim 22, in which
	the welding contact zone (bottom portion of element shank 110) is formed by a welding stud (molded weld projection 117) having a smaller radial extent than the punch shaft (Figure 2; the molded weld projection 117 part has a smaller radial extent than the radius of the element shank 110) or by a convex welding projection having the same radial extent as the punch shaft.  
	See claim interpretation above for “or”.
	Regarding claim 23, Meyer teaches a component composite (Figure 1) comprising at least a first component (upper component 10) and a welding auxiliary joining part according to claim 1 (resistive weld element 100), which is 
	See claim 1 above for rejection.
fastened in the first component in a loss-proof manner (Paragraph 16; the resistive weld element 100 is placed into a component as to penetrate it).
This method of penetrating a component does not result in loss.

Regarding claim 26, Meyer teaches the composite according to claim 23, in which
the first component is welded to a second component by means of the welding auxiliary joining part (Paragraph 16; at least one second component is resistance welded to the first component after the resistance welding element is pressed into the first component).


Claims 1-3, 6-7, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GROJEAN (US 20210088062 A1).
	Regarding claim 1, Grojean teaches a welding auxiliary joining part with which a welding connection, is establishable between a first component of poorly weldable material and a second component of weldable material (Paragraph 75; insert 1 is used for the welding operation of a first part 100 and a second part 200), which comprises the following features: 
a. a punch shaft (body portion 4) which is punchingly pressable into the first component without rotation (Paragraph 80, body portion 4 is inserted into first part 100), 
which extends along a longitudinal axis of the welding auxiliary joining part (Figure 19; body portion 4 extends in a longitudinal axis of the insert 1) 
and which has an element head at a first axial end (Figure 16; head portion 2 is located at a first axial end of the body portion 4) and a welding contact zone projecting in the axial direction from the punch shaft at a second axial end (Figure 16-19; other end of body portion 4 is where the insert 1 contacts the second component 200), 
b. the element head extends radially beyond the punch shaft (Figure 16; head portion 2 extends radially beyond the punch shaft) and comprises a head upper side facing away from the shaft (Figure 16; head portion 2 consists of a top portion facing away from the shaft) and a head underside facing towards the shaft (Figure 16; head portion 2 consists of a bottom portion facing the same direction as the shaft), 
which are connected to one another by means of a circumferential face which radially delimits the element head (Figure 4B; the head portion 2 can be seen consisting of a circumferential face which delimits head portion), and in which
 c. the head underside comprises at least one first clamping ring (Figures 16-19; underside of head portion 2 consists of several projecting elements 46) which extends around the punch shaft in a closed manner (Paragraph 93; projecting element 46 extends around the body portion 4) and projects axially in the direction of the punch shaft (Figure 16-19; projecting elements 46 can be seen extending in the same axial direction as the body portion 4), wherein the axial cross-sectional shape of the clamping ring is formed by a radially inner ring side (Figure 19; inner side of the projecting element 46 facing the body portion 4) and a radially outer ring side (Figure 19; outer side of the projecting element 46 facing away from the body portion 4) and
c1. the radially inner ring side of which is arranged at a first radial distance from the punch shaft (Figure 19 Paragraph 90; inner side of the projecting element 46 facing the body portion 4 is arranged at a first distance from the body portion 4), 
c2. the radially outer ring side of which is arranged at a side facing away from the punch shaft radially spaced from the circumferential face of the element head (Figure 19; outer side of the projecting element 46 facing away from the body portion 4), wherein
c3. the inner ring side encloses with the punch shaft an inclination angle a in the range of 10o <= a <= 70o (Grojean Annotated Figure 16-1; inner side of the projecting element has an angle of more than 10 degrees and less than 70 degrees) and 

    PNG
    media_image3.png
    416
    958
    media_image3.png
    Greyscale

Grojean Annotated Figure 16-1, Gorjean Annotated Figure 16 overlaid with a protractor can clearly be seen with an angle of larger than 10 degrees and less than 70 degrees. Protractor overlay taken from https://www.ginifab.com/feeds/angle_measurement/

c4. the at least one first clamping ring has a triangular-like cross-sectional shape which tapers in the axial direction of the punch shaft (Figure 16; triangular projecting element 46 tapers in the axial direction of the punch shaft) so that the at least one first clamping ring clamps the punch shaft by a correspondingly diverted material flow (Paragraph 97; melting matter is received by and evacuated to a housing 44, an area blocked by projecting element 46 and adjacent to body portion 4) and does not hinder the penetration of the welding auxiliary joining part into the first component at the same time (Figure 16; projecting elements 46 do not hinder the penetration of insert 1 into first part 100).

	Regarding claim 2, GROJEAN teaches the welding auxiliary joining part according to claim 1, in which 
the clamping ring is surrounded at the side facing away from the punch shaft by a radially extending outer ring face at the head underside and/or by at least one outer ring at the head underside, which outer ring extends around the punch shaft in a closed or interrupted manner and projects axially in the direction of the punch shaft.

Regarding claim 3, GROJEAN teaches the welding auxiliary joining part according to claim 2, in which 
the outer ring has the shape of a clamping ring or a stamping ring.

	Regarding claim 6, GROJEAN teaches the welding auxiliary joining part according to claim 1,
the inner ring side of which encloses with the longitudinal axis of the punch shaft the inclination angle a in the range of 10° <= a <= 70° (Grojean Annotated Figure 16-1; inner side of the projecting element 46 has an angle of more than 10 degrees and less than 70 degrees).

Regarding claim 7, GROJEAN teaches the welding auxiliary joining part according to claim 6, in which 
the outer ring side encloses with the head underside an angle P in the range of 70° < p < 110° (Grojean Annotated Figure 16-1; outer side of the projecting element 46 clearly has an angle of 90 degrees).

Regarding claim 10, GROJEAN teaches the welding auxiliary joining part according to claim 1,
which has at the head underside only one clamping ring which extends around the punch shaft in a closed manner and which is arranged at a first radial distance from the punch shaft (Figure 16 Paragraph 90; only one projecting element 46 is arranged all around the distance of the body portion 4 at a certain radius), and which has a triangular cross-sectional shape, which tapers in the axial direction of the punch shaft (Figure 16; projecting element 46 tapers in the axial direction of the punch shaft) and which has at a side facing away from the punch shaft a radially extending outer ring face at the head underside which transitions into the circumferential face of the element head (Figure 16; side of projecting element 46 transitions into the circumferential face which delimits head portion).

Regarding claim 11, GROJEAN teaches the welding auxiliary joining part according to claim 1, which comprises 
a groove (GROJEAN Annotated Figure 16-2) at the head underside between the punch shaft and the adjacent clamping ring or an adjacent stamping ring (GROJEAN Annotated Figure 16-2; groove is located at bottom of head portion 2 between the body portion 4 and an adjacent projecting element 46), which groove is recessed in the direction of the element head (GROJEAN Annotated Figure 16-2; groove is clearly recessed in the direction of the head portion 2).


    PNG
    media_image4.png
    591
    1251
    media_image4.png
    Greyscale

GROJEAN Annotated Figure 16-2; The groove in GROJEAN Figure 16 is labeled and indicated

Regarding claim 12, GROJEAN teaches the welding auxiliary joining part according to claim 11, in which
the element head has a greater thickness in the longitudinal direction of the punch shaft in the portion of the groove than outside of the groove and the clamping ring and/or the stamping ring (GROJEAN Annotated Figure 16-2; head portion 2 has a greater thickness in the portion of the groove than the pocket 23 which is located outside of the groove and the projecting element 46).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (DE102014201871A1), in view of Jia (CN 104399859 A).
Regarding claim 19, Meyer teaches the welding auxiliary joining part according to claim 1, in which
the element head has an axial thickness in the range of 0.3 mm <= H30’ <= 0.8 mm (Figure 2 Paragraph 28; head height ranges from 0.3mm to 3.0mm) and the punch shaft measured between the free shaft end and the radially outermost head underside has a length h10’ in the range of 1.4 mm <= h10’ <= 3 mm (Figure 2 Paragraph 28; the length of the punch shaft can be calculated by subtracting the thickness of the head height of 0.3mm to 3.0mm from the overall height of 1.8mm to 8.0mm with a result of 1.5mm to 5.0mm).
Meyer fails to teach:
the element head is formed as a countersunk head at least radially outwardly from the clamping ring has a radially outwardly decreasing axial thickness H3o' between the head upper side and the head underside outside of a groove or ring
Jia teaches a method of welding two components together with assistance of a rivet, wherein:
the rivet (Figure 2; locking rivet 3) consists of a counter sunk flathead (Figure 2 Paragraph 11; countersunk head 3.1) which has a radially outwardly decreasing axial thickness between the head upper side of the head and the rings (Figure 2; the thickness decreasing occurs outside of rod portions 3.2)
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Meyer with Jia and had element head outside of the clamping ring form a countersunk head with decreasing axial thickness. This would be done as countersunk heads are known in the art to have the advantage that little to no part of the head protrudes beyond the surface of the material as evidenced by Fastener Mart (Understanding Screw Heads and Drive Styles, WayBackMachine, 2016).
	

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (DE102014201871A1).
Regarding claim 24, Meyer teaches the component composite according to claim 23, in which 
the first component has a thickness D, in the range of 0.8 mm < DA < 3 mm.
Paragraph 16 teaches that the element shank completely penetrates the first component at the intended joint and that the upside of the element head comes into contact with the outside or head-side surface of the first component. Thus, the height of the element shaft (the portion of the element shank that complete penetrates the component) must be more than the thickness of the first component. Thus, the range of the first component would be the overall height subtracted by the head height which would result in a minimum thickness range of at least 1.5mm to 5mm (using values from Paragraph 28) which would be obvious over the claimed range.
In addition, that the applicant has provided no criticality on the thickness of the component, the MEPE teaches that mere changes in size or shape are not patentably distinct. MPEP2144.04IVA.
	Furthermore, the use of a 1mm component which the resistive weld element penetrates is known in the art as evidenced by IWASE (JP 2016161078 A).

Regarding claim 25, Meyer teaches the component composite according to claim 24, in which 
the element head (element head 120) has a thickness H30 in the range 0.5 DA <= H30 <= 2 DA and the clamping ring has a height H40 and a diameter D40 in the ranges 0.2 DA <= H40 <= 0.5 DA and 3 DA <= D40 <= 10 DA and the punch shaft has a length h10 in the range 1.1 DA <= h10 <= 2 DA.
Paragraph 16 teaches that the element shank completely penetrates the first component at the intended joint and that the upside of the element head comes into contact with the outside or head-side surface of the first component. Thus, the height of the element shaft (the portion of the element shank that complete penetrates the component) must be more than the thickness of the first component. Thus, the thickness of the first component is less than the total height subtracted from the height of the head which (using values from paragraph 28) is 1.5mm to 5mm.
The thickness of the element head is 0.3mm to 3mm and the ratio between this range and the thickness of the first component is obvious over the claimed range.
	The height of the clamping ring is 0.2mm to 0.5mm (from paragraph 27 and Figure 2) and the ratio between this range and the thickness of the first component is obvious over the claimed range.
	The diameter of the clamping ring is between the diameter range of the head diameter of 4mm to 15mm and that of the diameter of the nominal diameter of 1.5mm to 10 mm (Paragraph 28 and Figure 2). The ratio between these ranges and the thickness of the first component is obvious over the claimed range.
	As stated previously, the punch shaft has a length larger than that of the first component which is obvious over the claimed range.
In addition, the applicant has provided no criticality on the thickness of the component and the MEPE teaches that mere changes in size or shape are not patentably distinct. MPEP2144.04IVA.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761